*662DISSENTING OPINION.
WOODSON, J.
I dissent from the majority opinion in this case, for the reasons stated by Kennish, J., in his dissenting opinion, and I fully concur with the latter opinion.
However, in my opinion, the verdict of the jury , and the judgment of the circuit court are grossly excessive, and clearly indicate to my mind passion and prejudice on the part of the triers of the facts; and since the question of liability or nonliability of the appellant was a vital issue in the case, and not admitted, I think the same passion and prejudice of the jury which caused it to assess excessive damages may have and did influence the jury in finding that the appellant was liable on the facts.
Entertaining these- views, I am of the opinion that the judgment should be reversed and the cause remanded for a new trial, in order that a fair-minded and impartial jury may pass upon the fact of liability or nonliability of the appellant, as well as the amount of damages sustained by the respondent. [Cook v. Globe Printing Company, 227 Mo. 471, l. c. 562.]
PER CURIAM.
It results from all the opinions filed that this case should be reversed and remanded, and it is so ordered. «